Name: Commission Implementing Regulation (EU) No 707/2014 of 25 June 2014 amending Regulation (EC) No 690/2008 recognising protected zones exposed to particular plant health risks in the Community
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  environmental policy;  economic geography;  agricultural activity;  natural and applied sciences
 Date Published: nan

 26.6.2014 EN Official Journal of the European Union L 186/56 COMMISSION IMPLEMENTING REGULATION (EU) No 707/2014 of 25 June 2014 amending Regulation (EC) No 690/2008 recognising protected zones exposed to particular plant health risks in the Community THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 2(1)(h) thereof, Having regard to the requests submitted by France, Ireland, Italy, Portugal and the United Kingdom, Whereas: (1) By Commission Regulation (EC) No 690/2008 (2) certain Member States or certain areas in Member States were recognised as protected zones in respect of certain harmful organisms. In some cases recognition was granted for a limited period of time to allow the Member State concerned to provide the full information necessary to show that the harmful organisms in question did not occur in the Member State or area concerned or to complete the efforts to eradicate the organism in question. (2) Certain parts of the territory of Portugal were recognised as a protected zone with respect to Bemisia tabaci Genn. (European populations). Portugal has submitted information showing that Bemisia tabaci is now established in Madeira. The measures taken in 2013 with a view to the eradication of that harmful organism have proven to be ineffective. Madeira should therefore no longer be recognised as part of the protected zone of Portugal in respect of Bemisia tabaci. (3) From information provided by Greece it appears that the territory of Greece continues to be free from Dendroctonus micans Kugelan. It is, however, necessary that further surveys be carried out. Those surveys should be monitored by experts under the authority of the Commission. Therefore, the recognition of the protected zone of Greece in respect of Dendroctonus micans should be prolonged until 30 April 2016. (4) Ireland has requested that its territory be recognised as a protected zone in respect of Dryocosmus kuriphilus Yasumatsu. On the basis of surveys conducted between 2006 and 2013, Ireland has submitted evidence that the harmful organism concerned does not occur in its territory despite favourable conditions for that organism to establish itself there. It is, however, necessary that further surveys be carried out. Those surveys should be monitored by experts under the authority of the Commission. Therefore, Ireland should be recognised as a protected zone in respect of Dryocosmus kuriphilus only until 30 April 2016. (5) Portugal has requested that its territory be recognised as a protected zone in respect of Dryocosmus kuriphilus Yasumatsu. On the basis of surveys conducted between 2010 and 2013, Portugal has submitted evidence that the harmful organism concerned does not occur in its territory despite favourable conditions for that organism to establish itself there. It is, however, necessary that further surveys be carried out. Those surveys should be monitored by experts under the authority of the Commission. Therefore, Portugal should be recognised as a protected zone in respect of Dryocosmus kuriphilus only until 30 April 2016. (6) The United Kingdom has requested that its territory be recognised as a protected zone in respect of Dryocosmus kuriphilus Yasumatsu. On the basis of surveys conducted between 2006 and 2013, the United Kingdom has submitted evidence that the harmful organism concerned does not occur in its territory, despite favourable conditions for that organism to establish itself there. It is, however, necessary that further surveys be carried out. Those surveys should be monitored by experts under the authority of the Commission. Therefore, the United Kingdom should be recognised as a protected zone in respect of Dryocosmus kuriphilus only until 30 April 2016. (7) From information provided by Greece it appears that the territory of Greece continues to be free from Gilpinia hercyniae (Hartig). It is, however, necessary that further surveys be carried out. Those surveys should be monitored by experts under the authority of the Commission. Therefore, the recognition of the protected zone of Greece in respect of Gilpinia hercyniae should be prolonged until 30 April 2016. (8) From information provided by Greece it appears that the territory of Greece continues to be free from Gonipterus scutellatus Gyll. It is, however, necessary that further surveys be carried out. Those surveys should be monitored by experts under the authority of the Commission. Therefore, the recognition of the protected zone of Greece in respect of Gonipterus scutellatus should be prolonged until 30 April 2016. (9) The territory of Corsica (France) was recognised as a protected zone with respect to Ips amitinus Eichhof. France has requested the revocation of its protected zone with respect to Ips amitinus in view of the absence of its main host species in Corsica. The territory of Corsica (France) should therefore no longer be recognised as a protected zone in respect of Ips amitinus Eichhof. (10) From information provided by Greece it appears that the territory of Greece continues to be free from Ips amitinus Eichhof. It is, however, necessary that further surveys be carried out. Those surveys should be monitored by experts under the authority of the Commission. Therefore, the recognition of the protected zone of Greece in respect of Ips amitinus should be prolonged until 30 April 2016. (11) From information provided by Greece it appears that Ips cembrae Heer is no longer present in its territory. It is, however, necessary that further surveys be carried out. Those surveys should be monitored by experts under the authority of the Commission. Therefore, the recognition of the protected zone of Greece in respect of Ips cembrae should be prolonged until 30 April 2016. (12) From information provided by Greece it appears that the territory of Greece continues to be free from Ips duplicatus Sahlberg. It is, however, necessary that further surveys be carried out. Those surveys should be monitored by experts under the authority of the Commission. Therefore, the recognition of the protected zone of Greece in respect of Ips duplicatus should be prolonged until 30 April 2016. (13) Ireland has requested that its territory be recognised as a protected zone in respect of Thaumetopoea processionea L.. On the basis of surveys conducted between 2011 and 2013, Ireland has submitted evidence that the harmful organism concerned does not occur in its territory despite favourable conditions for that organism to establish itself there. It is, however, necessary that further surveys be carried out. Those surveys should be monitored by experts under the authority of the Commission. Therefore, Ireland should be recognised as a protected zone in respect of Thaumetopoea processionea only until 30 April 2016. (14) The United Kingdom has requested that its territory be recognised as a protected zone in respect of Thaumetopoea processionea L., with the exception of the local authority areas of Barnet, Brent, Bromley, Camden, City of London, City of Westminster, Croydon, Ealing, Elmbridge District, Epsom and Ewell District, Hackney, Hammersmith & Fulham, Haringey, Harrow, Hillingdon, Hounslow, Islington, Kensington & Chelsea, Kingston upon Thames, Lambeth, Lewisham, Merton, Reading, Richmond Upon Thames, Runnymede District, Slough, South Oxfordshire, Southwark, Spelthorne District, Sutton, Tower Hamlets, Wandsworth and West Berkshire. On the basis of surveys conducted between 2007 and 2013, the United Kingdom has submitted evidence that the harmful organism concerned does not occur in its territory, with the exception of those local authority areas, despite favourable conditions for that organism to establish itself there. It is, however, necessary that further surveys be carried out. Those surveys should be monitored by experts under the authority of the Commission. Therefore, the United Kingdom, with the exception of those local authority areas, should be recognised as a protected zone in respect of Thaumetopoea processionea only until 30 April 2016. (15) Certain parts of the territory of Spain were recognised as a protected zone with respect to Erwinia amylovora (Burr.) Winsl. et al.. Spain has submitted information showing that Erwinia amylovora is now established in the autonomous communities of AragÃ ³n, Castilla la Mancha, Murcia, Navarra and La Rioja, the province of Guipuzcoa (Basque Country), the Comarcas de L'Alt VinalopÃ ³ and El VinalopÃ ³ MitjÃ in the province of Alicante and the municipalities of Alborache and TurÃ ­s in the province of Valencia (Comunidad Valenciana). The measures taken in 2013 with a view to the eradication of that harmful organism have proven to be ineffective. The autonomous communities of AragÃ ³n, Castilla la Mancha, Murcia, Navarra and La Rioja, the province of Guipuzcoa (Basque Country), the Comarcas de L'Alt VinalopÃ ³ and El VinalopÃ ³ MitjÃ in the province of Alicante and the municipalities of Alborache and TurÃ ­s in the province of Valencia (Comunidad Valenciana) should therefore no longer be recognised as part of the protected zone of Spain in respect of Erwinia amylovora. (16) Certain parts of the territory of Italy were recognised as a protected zone with respect to Erwinia amylovora (Burr.) Winsl. et al.. Italy has submitted information showing that Erwinia amylovora is now established in Friuli-Venezia Giulia and the province of Sondrio (Lombardy). The measures taken in 2013 with a view to the eradication of that harmful organism have proven to be ineffective. Friuli-Venezia Giulia and the province of Sondrio (Lombardy) should therefore no longer be recognised as part of the protected zone of Italy in respect of Erwinia amylovora. (17) The entire territory of Ireland was recognised as a protected zone with respect to Erwinia amylovora (Burr.) Winsl. et al.. Ireland has submitted information showing that Erwinia amylovora is now established in Galway city. The measures were taken between 2005 and 2013 with a view to the eradication of that harmful organism but have proven to be ineffective. The city of Galway should therefore no longer be recognised as part of the protected zone of Ireland in respect of Erwinia amylovora. (18) The entire territory of Lithuania was recognised as a protected zone with respect to Erwinia amylovora (Burr.) Winsl. et al.. Lithuania has submitted information showing that Erwinia amylovora is now established in the municipalities of KÃ dainiai and Babtai (region of Kaunas). The measures taken for a period of two successive years, 2012 and 2013, with a view to the eradication of that harmful organism have proven to be ineffective. The municipalities of KÃ dainiai and Babtai (region of Kaunas) should therefore no longer be recognised as part of the protected zone of Lithuania in respect of Erwinia amylovora. (19) Certain parts of the territory of Slovenia were recognised as a protected zone with respect to Erwinia amylovora (Burr.) Winsl. et al.. Slovenia has submitted information showing that Erwinia amylovora is now established in the communes of RenÃ e-Vogrsko (south from the highway H4) and Lendava. The measures taken for a period of two successive years, 2012 and 2013, with a view to the eradication of that harmful organism have proven to be ineffective. The communes of RenÃ e-Vogrsko (south from the highway H4) and Lendava should therefore no longer be recognised as part of the protected zone of Slovenia in respect of Erwinia amylovora. (20) Certain parts of the territory of Slovakia were recognised as a protected zone with respect to Erwinia amylovora (Burr.) Winsl. et al.. Slovakia has submitted information showing that Erwinia amylovora is now established in the communes of Ã enkovce, TopoÃ ¾nÃ ­ky and TrhovÃ ¡ HradskÃ ¡ (DunajskÃ ¡ Streda County). The measures taken for a period of two successive years, 2012 and 2013, with a view to the eradication of that harmful organism have proven to be ineffective. The communes of Ã enkovce, TopoÃ ¾nÃ ­ky and TrhovÃ ¡ HradskÃ ¡ (DunajskÃ ¡ Streda County) should therefore no longer be recognised as part of the protected zone of Slovakia in respect of Erwinia amylovora. (21) The United Kingdom has requested that its territory be recognised as a protected zone in respect of Ceratocystis platani (J.M. Walter) Engelbr. & T.C. Harr.. On the basis of surveys conducted between 2010 and 2013, the United Kingdom has submitted evidence that these harmful organisms concerned do not occur in its territory, despite favourable conditions for that organism to establish itself there. It is, however, necessary that further surveys be carried out. Those surveys should be monitored by experts under the authority of the Commission. Therefore, the United Kingdom should be recognised as a protected zone in respect of Ceratocystis platani only until 30 April 2016. (22) The United Kingdom has requested that its entire territory, including the Isle of Man, be recognised as a protected zone in respect of the harmful organism Cryphonectria parasitica (Murrill) Barr. On the basis of surveys conducted between 2006 and 2013, the United Kingdom has submitted evidence that the harmful organism concerned does not occur in the Isle of Man despite favourable conditions for that organism to establish itself there. It is, however, necessary that further surveys be carried out. Those surveys should be monitored by experts under the authority of the Commission. Therefore, the protected zone of the United Kingdom as regards Cryphonectria parasitica should be recognised with respect to the Isle of Man only until 30 April 2016. (23) Certain parts of the territory of Greece were recognised as a protected zone with respect to Citrus tristeza virus. Greece has submitted information showing that Citrus tristeza virus is now established in the regional unit of Chania. The measures taken in 2013 with a view to the eradication of that harmful organism have proven to be ineffective. The regional unit of Chania should therefore no longer be recognised as part of the protected zone of Greece in respect of Citrus tristeza virus. (24) The territory of Corsica (France) was recognised as a protected zone with respect to European strains of Citrus tristeza virus. France has submitted information showing that European strains of Citrus tristeza virus are now established in Corsica and cannot be eradicated. The territory of Corsica (France) should therefore no longer be recognised as a protected zone in respect of European strains of Citrus tristeza virus. (25) France has requested that certain parts of the 'vignoble Champenois', namely Picardie (department de l'Aisne) and Ile de France (communes de Citry, Nanteuil-sur-Marne et SaÃ ¢cy-sur-Marne), be recognised as part of the protected zone of France in respect of the harmful organism Grapevine flavescence dorÃ ©e MLO. Those parts were covered by the surveys in the 'vignoble Champenois' for Grapevine flavescence dorÃ ©e MLO, without having been listed as part of the protected zone because they did not belong to the administrative area of the Champagne sensu stricto. Therefore, the protected zone of France as regards Grapevine flavescence dorÃ ©e MLO should be recognised also with respect to Picardie (department de l'Aisne) and Ile de France (communes de Citry, Nanteuil-sur-Marne et SaÃ ¢cy-sur-Marne). (26) Italy has requested that ApÃ ºlia be recognised as part of its protected zone in respect of the harmful organism Grapevine flavescence dorÃ ©e MLO. On the basis of surveys conducted in 2013, Italy has submitted evidence that the harmful organism concerned does not occur in ApÃ ºlia despite favourable conditions for that organism to establish itself there. It is, however, necessary that further surveys be carried out. Those surveys should be monitored by experts under the authority of the Commission. Therefore, ApÃ ºlia should be recognised as part of the protected zone of Italy in respect of Grapevine flavescence dorÃ ©e MLO only until 30 April 2016. (27) From information provided by Italy it appears that the territory of Sardinia continues to be free from Grapevine flavescence dorÃ ©e MLO. It is, however, necessary that further surveys be carried out. Those surveys should be monitored by experts under the authority of the Commission. Therefore, the recognition of the territory of Sardinia as part of the protected zone of Italy in respect of Grapevine flavescence dorÃ ©e MLO should be prolonged until 30 April 2016. (28) Regulation (EC) No 690/2008 should therefore be amended accordingly. (29) In order to ensure continuity as regards protected zones recognised up to 31 March 2014, this Regulation should apply from 1 April 2014. (30) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 690/2008 is amended as follows: 1. heading (a) is amended as follows: (a) point 2 is replaced by the following: 2. Bemisia tabaci Genn. (European populations) Ireland, Portugal (Azores, Beira Interior, Beira Litoral, Entre Douro e Minho, Ribatejo e Oeste (communes of AlcobaÃ §a, Alenquer, Bombarral, Cadaval, Caldas da Rainha, LourinhÃ £, NazarÃ ©, Obidos, Peniche and Torres Vedras) and TrÃ ¡s-os-Montes), Finland, Sweden, United Kingdom; (b) points 4 and 5 are replaced by the following: 4. Dendroctonus micans Kugelan Ireland, Greece (until 30 April 2016), United Kingdom (Northern Ireland, Isle of Man and Jersey) 4.1. Dryocosmus kuriphilus Yasumatsu Ireland (until 30 April 2016), Portugal (until 30 April 2016), United Kingdom (until 30 April 2016) 5. Gilpinia hercyniae (Hartig) Ireland, Greece (until 30 April 2016), United Kingdom (Northern Ireland, Isle of Man and Jersey); (c) points 7 to 10 are replaced by the following: 7. Gonipterus scutellatus Gyll Greece (until 30 April 2016), Portugal (Azores) 8. Ips amitinus Eichhof Ireland, Greece (until 30 April 2016), United Kingdom 9. Ips cembrae Heer Ireland, Greece (until 30 April 2016), United Kingdom (Northern Ireland and Isle of Man) 10. Ips duplicatus Sahlberg Ireland, Greece (until 30 April 2016), United Kingdom; (d) the following point 16 is added after point 15: 16. Thaumetopoea processionea L. Ireland (until 30 April 2016), United Kingdom (excluding the local authority areas of Barnet; Brent; Bromley; Camden; City of London; City of Westminster; Croydon; Ealing; Elmbridge District; Epsom and Ewell District; Hackney; Hammersmith & Fulham; Haringey; Harrow; Hillingdon; Hounslow; Islington; Kensington & Chelsea; Kingston upon Thames; Lambeth; Lewisham; Merton; Reading; Richmond Upon Thames; Runnymede District; Slough; South Oxfordshire; Southwark; Spelthorne District; Sutton; Tower Hamlets; Wandsworth and West Berkshire) (until 30 April 2016); 2. in heading (b), point 2 is replaced by the following: 2. Erwinia amylovora (Burrill) Winslow et al.  Estonia, Spain (except the autonomous communities of AragÃ ³n, Castilla la Mancha, Castilla y LeÃ ³n, Extremadura, Murcia, Navarra and La Rioja, the province of Guipuzcoa (Basque Country), the Comarcas de L'Alt VinalopÃ ³ and El VinalopÃ ³ MitjÃ in the province of Alicante and the municipalities of Alborache and TurÃ ­s in the province of Valencia (Comunidad Valenciana)), France (Corsica), Italy (Abruzzo, Basilicata, Calabria, Campania, Lazio, Liguria, Marche, Molise, Piedmont, Sardinia, Sicily, Tuscany, Umbria, Valle d'Aosta), Latvia, Portugal, Finland, United Kingdom (Northern Ireland, Isle of Man and Channel Islands),  and, until 30 April 2016, Ireland (except Galway city), Italy (ApÃ ºlia, Emilia- Romagna (the provinces of Parma and Piacenza), Lombardy (except the provinces of Mantua and Sondrio), Veneto (except the provinces of Rovigo and Venice, the communes Barbona, Boara Pisani, Castelbaldo, Masi, Piacenza d'Adige, S. Urbano and Vescovana in the province of Padova and the area situated to the South of highway A4 in the province of Verona)), Lithuania (except the municipalities of Babtai and KÃ dainiai (region of Kaunas)), Slovenia (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska, and the communes of Lendava and RenÃ e-Vogrsko (south from the highway H4)), Slovakia (except the communes of BlahovÃ ¡, Ã enkovce, HornÃ © MÃ ½to, OkoÃ , TopoÃ ¾nÃ ­ky and TrhovÃ ¡ HradskÃ ¡ (DunajskÃ ¡ Streda County), Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)).; 3. in heading (c), point 01 is replaced by the following: 01. Ceratocystis platani (J.M. Walter) Engelbr. & T.C. Harr. United Kingdom (until 30 April 2016) 02. Cryphonectria parasitica (Murrill) Barr Czech Republic, Ireland, Sweden, United Kingdom (for the Isle of Man, until 30 April 2016); 4. in heading (d), points 3 and 4 are replaced by the following: 3. Citrus tristeza virus (European strains) Greece (except the Regional Units of Argolida and Chania), Malta, Portugal (except Algarve and Madeira) 4. Grapevine flavescence dorÃ ©e MLO Czech Republic, France (Alsace, Champagne-Ardenne, Picardie (dÃ ©partement de l'Aisne), Ile de France (communes de Citry, Nanteuil-sur-Marne et SaÃ ¢cy-sur-Marne) and Lorraine)), Italy (ApÃ ºlia (until 30 April 2016), Sardinia (until 30 April 2016), and Basilicata). Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 April 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Regulation (EC) No 690/2008 of 4 July 2008 recognising protected zones exposed to particular plant health risks in the Community (OJ L 193, 22.7.2008, p. 1).